Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to after final amendment filed on 11/9/21.  Claims 3 and 13 are cancelled.  Claims 1, 2, 4-12 and 14-21 are submitted.
Applicant has complied with the Examiner by incorporating allowable subject matter of claims 3 and 13 to independent claims 1 and 11, respectively.

Allowable Subject Matter
Claims 1, 2, 4-12 and 14-21 are allowed, renumbered as claims 1-19, respectively.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11 are allowable because the best prior art of record or that encountered in searching for the invention, fails to disclose or suggest obtaining context by combining multiple threads associated with a command execution sequence, adding a local associated command corresponding to a target context number and a local conflicted command corresponding to the target command to a target dependency set, receiving a replica dependency set fed back by a replica server and comparing the replica dependency set with the target dependency set, when a comparison result is that the replica dependency set is inconsistent with the target dependency set, updating the target dependency set according to the replica dependency set and sending an updated target dependency set to the replica server, so that the replica server synchronously stores the updated target dependency set, and the replica server subsequently executes a command according to the updated target dependency set, and executing the target command and each command in the updated target dependency set according to the target execution sequence as claimed, including other claim provisions.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data consistency:
USPN.  2015/0172414	USPN. 2018/0322030
USPN.  2009/0064151	USPN. 2015/0128139
USPN. 6393434

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached at 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




December 1, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153